 1 Lawrence G. Townsend SBN 88184
   L/O LAWRENCE G. TOWNSEND
 2 455 Market Street, Suite 1910
   San Francisco, CA 94105
 3 Tel.: (415) 882-3288
   Fax: (415) 882-3299
 4 Email: ltownsend@owe.com

 5 Robert H. Staley SBN 122101
   EPSTEIN, ENGLERT, STALEY & COFFEY
 6 425 California Street, Suite 2000
   San Francisco, CA 94104
 7 Tel.: (415) 398-2200
   Fax: (415) 398-6938
 8 Email: staley@eesclaw.com

 9 Attorneys for Plaintiff Counterdefendant
   THIERRY DENOUAL, Plaintiff BORN TO PLAY
10 S.A.R.L., Third-Party Defendants BLUE ORANGE
   EDITION S.A.R.L. and SOAZIG DENOUAL
11
                                UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
                                        SAN JOSE DIVISION
14
   THIERRY DENOUAL, an individual, and           Case No. 5:18-cv-02562-NC
15 BORN TO PLAY S.A.R.L., a French limited
   liability company,                            STIPULATION AND ORDER FOR
16                                               DISMISSAL OF ALL CLAIMS WITH
                  Plaintiffs,                    PREJUDICE
17
            v.                                   Judge:      Hon. Nathanael Cousins
18
   DENMAY, INC., a California corporation, and Trial Date: November 25, 2019
19 JULIEN MAYOT, an individual,,

20                 Defendants.

21
     DENMAY, INC., a California Corporation,
22
                    Counterclaimant and Third-Party
23                  Plaintiff,
     v.
24
     THIERRY DENOUAL, an individual,
25                  Counterdefendant,
26   And
     BLUE ORANGE EDITION, a French limited
27   liability company, and SOAZIG DENOUAL,
     an individual,
28
                    Third-Party Defendants.
                                                                                         CASE NO.
                     STIPULATION AND ORDER FOR DISMISSAL OF ALL CLAIMS WITH PREJUDICE     5:18-CV-
                                                                                        02562-NC
 1

 2

 3           STIPULATION FOR DISMISSAL OF ALL CLAIMS WITH PREJUDICE
 4          WHEREAS, Plaintiff and Counterdefendant Thierry Denoual (“Denoual”), Plaintiff Born
 5 to Play S.A.R.L. (“Born to Play,” and together with Denoual, “Plaintiffs”), Defendant and

 6 Counterclaimant Denmay, Inc. (“Denmay”), Defendant Julien Mayot (“Mayot,” and together with

 7 Denmay, “Defendants”), and third-party defendants Blue Orange Edition and Soazig Denoual (the

 8 “Third-Party Defendants,” and with Plaintiffs and Defendants, the “Parties”) have entered into a

 9 Stock Purchase Agreement (“SPA”) and related agreements (with the SPA, the “Transaction

10 Agreements”) providing for, among other things, the dismissal with prejudice of all pending

11 claims, counterclaims, and third-party claims in this litigation;

12          WHEREAS, on August 31, 2018, Denmay filed an Amended Counterclaim and Third-
13 Party Complaint;

14          WHEREAS, on September 10, 2018, Plaintiffs filed their Verified Second Amended
15 Complaint;

16          WHEREAS, the Verified Second Amended Complaint included derivative claims brought
17 solely by Plaintiff Born to Play purportedly on behalf of Denmay;

18          WHEREAS, pursuant to the SPA, Born to Play has become the sole shareholder of
19 Denmay;

20          NOW, THEREFORE, the Parties, by and through their respective counsel, hereby stipulate
21 to, and ask the Court to approve, the following:

22          1.     Pursuant to Rule 23.1(c) of the Federal Rules of Civil Procedure, this Stipulation
23 shall constitute notice to Born to Play, the sole shareholder of Denmay, for the dismissal of the

24 derivative claims raised in Plaintiff Born to Play’s Verified Second Amended Complaint;

25          2.     Plaintiffs’ Verified Second Amended Complaint is dismissed with prejudice; and,
26 //

27 //

28
                                                    -2-                                       CASE NO.
                      STIPULATION AND ORDER FOR DISMISSAL OF ALL CLAIMS WITH PREJUDICE         5:18-CV-
                                                                                             02562-NC
 1         3.      Denmay’s Amended Counterclaim and Third-Party Complaint is dismissed with

 2 prejudice.

 3 Dated: December 14, 2018                         LAW OFFICES OF LAWRENCE G.
                                                     TOWNSEND
 4

 5                                                  By: /s/ Lawrence G. Townsend
                                                        Lawrence G. Townsend
 6
                                                        -and-
 7
                                                        EPSTEIN, ENGLERT, STALEY &
 8                                                       COFFEY
                                                        Robert H. Staley
 9
                                                        Attorneys for Plaintiff and Counterdefendant
10                                                      THIERRY DENOUAL, Plaintiff BORN TO
                                                        PLAY S.A.R.L., and Third-Party Defendants
11                                                      BLUE ORANGE EDITION, S.A.R.L. and
                                                        SOAZIG DENOUAL
12
     Dated: December 14, 2018                       ALLEN MATKINS LECK GAMBLE
13                                                   MALLORY & NATSIS LLP

14                                                  By: /s/ Richard S. Horvath, Jr.
15                                                      RICHARD S. HORVATH, JR.
                                                        Attorneys for Defendant
16                                                      JULIEN MAYOT, an individual

17
     Dated: December 14, 2018                       ALTO LITIGATION, PC
18

19                                                  By: /s/ Bahram Seyedin-Noor
20                                                       Bahram Seyedin-Noor
                                                         Attorneys for Defendant/Counterclaimant
21                                                       and Third-Party Plaintiff,
                                                         DENMAY, INC.
22

23         I, Lawrence G. Townsend, am the ECF user whose ID and password are being used to file
   this Joint Stipulation and [Proposed] Order for Dismissal of All Claims with Prejudice. In
24 compliance with Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this
   document has been obtained from the other signatories.
25

26                                                              /s/ Lawrence G. Townsend
                                                                LAWRENCE G. TOWNSEND
27

28
                                                   -3-                                       CASE NO.
                     STIPULATION AND ORDER FOR DISMISSAL OF ALL CLAIMS WITH PREJUDICE         5:18-CV-
                                                                                            02562-NC
 1
                  ORDER FOR DISMISSAL OF ALL CLAIMS WITH PREJUDICE
 2
            Pursuant to stipulation, IT IS SO ORDERED:
 3
            1.      Pursuant to Rule 23.1(c) of the Federal Rules of Civil Procedure, the parties’
 4
     Stipulation for Dismissal of All Claims with Prejudice shall constitute notice to Born to Play
 5
     S.A.R.L., the sole shareholder of Denmay, Inc., for the dismissal of the derivative claims raised in
 6
     Plaintiff Born to Play’s Verified Second Amended Complaint;
 7
            2.      The Verified Second Amended Complaint of Plaintiffs Thierry Denoual and Born
 8
     to Play S.A.R.L. is dismissed with prejudice; and.
 9
            3.      The Amended Counterclaim and Third-Party Complaint of Defendant and
10
     Counterclaimant Denmay, Inc. is dismissed with prejudice.
11                                                                         ISTRIC
                                                                      TES D      TC
12                                                                  TA




                                                                                              O
                                                               S
     DATED: December 19, 2018                              ____________________________________




                                                                                               U
13                                                            ED




                                                                                                RT
                                                           HON. NATHANAEL COUSINS
                                                          UNIT
                                                                           TED
                                                           UNITED STATESNMAGISTRATE     JUDGE
14                                                                          GRA




                                                                                                       R NIA
15
                                                                                                   s
                                                                                       M. Cousin
                                                          NO




                                                                             thanael
16
                                                                    Judge Na




                                                                                                       FO
                                                           RT




17




                                                                                                   LI
                                                                   ER
                                                              H




                                                                                              A
                                                                        N                      C
18                                                                                        F
                                                                            D IS T IC T O
19                                                                                R

20

21

22

23

24

25

26

27

28
                                                    -4-                                                  CASE NO.
                      STIPULATION AND ORDER FOR DISMISSAL OF ALL CLAIMS WITH PREJUDICE                    5:18-CV-
                                                                                                        02562-NC
